Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Municipal Bond Opportunity Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Municipal Bond Opportunity Fund, covering the six-month period from May 1, 2008, through October 31, 2008. These are difficult times for fixed-income investors.A credit crunch that began in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort.The U.S. economic slowdown also has gathered momentum, depressing investor sentiment and consumer confidence. These factors undermined returns in most bond market sectors, including municipal bonds. Even the traditional safe haven of U.S. government securities has encountered heightened volatility. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the general financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among municipal securities and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through October 31, 2008, as provided by James Welch and W. Michael Petty, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2008, Dreyfus Municipal Bond Opportunity Funds Class A shares produced a total return of 7.47%, Class B shares returned 7.80%, Class C shares returned 7.88% and Class Z shares returned 7.44% . 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of  4.70% for the same period. 2 Municipal bonds suffered from bouts of poor liquidity and lack of investor confidence in the midst of a financial crisis and economic downturn.The fund produced lower returns than its benchmark, primarily due to its relatively long average maturity and weakness among lower-rated credits. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Declined in the Financial Crisis Like other asset classes, municipal bonds encountered heightened volatility during a U.S. economic downturn. Led by slumping home prices, the U.S. economy encountered rising unemployment, a surge in mortgage foreclosures and plummeting consumer confidence. Meanwhile, a credit crunch that began in 2007 mushroomed into a severe global financial crisis, resulting in the failure of several major U.S. financial institutions. Highly leveraged institutional investors were forced to sell creditworthy investments, including municipal bonds, to meet margin calls and redemptions, putting downward pressure on prices. In addition, several major bond insurers suffered massive sub-prime related losses, causing investors to question the value of insurance on municipal bonds.The financial crisis led to severely curtailed liquidity conditions, especially in the shorter-term segments of the municipal bond market. These developments boosted the supply of longer-term municipal bonds, causing prices to fall and yields to rise. Indeed, February, September and October 2008 represented three of the worst months in the municipal bond markets history, and for much of the reporting period, tax-exempt yields were significantly higher than those of comparable taxable U.S.Treasury securities. Lower-Rated, Longer-Term Securities Suffered The market downturn proved to be particularly damaging to municipal bonds with credit ratings below the AAA range, as risk-averse investors flocked toward the traditional safe havens of U.S. government securities. Because the funds strategy for maximizing tax-free income relies on 4 such securities, including an allocation to bonds rated below investment grade, this development detracted from relative performance. In response, we intensified our credit research, and our analysts confirmed the sound underlying credit fundamentals of the funds holdings, which we believe were punished too severely in the market downturn. The fund also was hurt by its relatively long average duration, as market weakness was pronounced among the funds holdings with longer-term maturities. Finally, holdings carrying insurance began to trade at lower levels commensurate with their underlying credit quality when investors effectively disregarded third-party credit enhancements. Whenever market conditions allowed, we attempted to take advantage of historically attractive valuations to upgrade the funds income stream. However, these opportunities proved scarce due to limited liquidity. Maintaining a Cautious Investment Posture As of the reporting periods end, the U.S. economy has remained weak, and the financial crisis has persisted. Therefore, over the near term, we intend to maintain a relatively defensive posture. Over the longer term, however, we believe that low valuations, high yields relative to taxable U.S. government securities and the likelihood of rising federal and state taxes make municipal bonds an attractive asset class. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Class Z is not subject to any initial or deferred sales charge. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 5.00 $ 7.65 $ 8.62 $ 4.76 Ending value (after expenses) $925.30 $922.00 $921.20 $925.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 5.24 $ 8.03 $ 9.05 $ 4.99 Ending value (after expenses) $1,020.01 $1,017.24 $1,016.23 $1,020.27  Expenses are equal to the funds annualized expense ratio of 1.03% for Class A, 1.58% for Class B, 1.78% for Class C and .98% for Class Z Shares; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Alabama.6% University of Alabama Board of Trustees, HR (University of Alabama at Birmingham) (Insured; MBIA, Inc.) 5.75 9/1/10 3,000,000 a 3,211,230 Arizona3.3% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,471,200 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 7,625,000 7,067,536 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,222,150 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 3,536,400 California8.2% California, GO 5.63 5/1/10 2,530,000 a 2,675,424 California, GO (Insured; MBIA, Inc.) 4.25 8/1/33 3,525,000 2,675,228 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 4,000,000 b 4,011,280 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 5.90 6/1/14 12,710,000 13,702,143 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 3,500,000 3,062,010 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 7/1/35 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/13 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/13 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 Lincoln, Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) 9/1/13 a Colorado5.0% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 12/1/21 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 3/1/36 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 10/1/30 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 8/1/32 Denver City and County, Airport Revenue (Insured; AMBAC) 11/15/17 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 8,250,000 a 8,645,010 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0.00 6/15/11 6,125,000 a,c 2,117,168 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 3,473,782 Connecticut1.9% Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 1,810,000 1,625,597 Mashantucket Western Pequot Tribe, Special Revenue 5.75 9/1/27 8,000,000 d 5,950,400 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,500,000 d 2,763,985 Florida9.2% Broward County Housing Finance Authority, MFHR (Emerald Palms Apartments Project) 5.60 7/1/21 1,810,000 1,646,648 Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; FSA) 5.55 1/1/23 1,000,000 897,420 Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.00 7/1/21 1,250,000 1,198,925 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; MBIA, Inc.) 5.25 6/1/14 1,485,000 1,526,818 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; MBIA, Inc.) 5.50 10/1/17 2,520,000 2,511,104 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 5.50 10/1/21 1,770,000 1,616,346 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Board of Education, Lottery Revenue (Insured; FGIC) 7/1/20 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 10/1/21 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 2/1/35 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/18 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/31 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/11 a Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/16 a Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/36 Lee County Housing Finance Authority, SFMR (Collateralized: FHLMC, FNMA and GNMA) 3/1/29 Manatee County Housing Finance Authority, SFMR (Collateralized; GNMA) 11/1/33 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; FSA) 10/1/33 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County, Solid Waste System Revenue (Insured; FSA) 5.50 10/1/17 2,595,000 2,689,276 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; FSA) 5.70 7/1/21 400,000 372,788 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,087,886 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,830,000 2,286,131 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 948,000 895,547 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 165,918 Palm Bay, Utility System Improvement Revenue (Insured; FGIC) 0.00 10/1/20 1,845,000 c 884,364 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c 407,180 Port Saint Lucie, Utility System Revenue (Insured; MBIA, Inc.) 0.00 9/1/33 4,000,000 c 760,840 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,615,000 1,525,125 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 5.00 8/1/21 1,095,000 1,024,887 Village Center Community Development District, Utility Revenue (Insured; MBIA, Inc.) 5.25 10/1/23 1,000,000 973,740 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Winter Park, Water and Sewer Revenue (Insured; AMBAC) 12/1/18 Winter Springs, Water and Sewer Revenue (Insured; MBIA, Inc.) 4/1/20 Georgia1.9% College Park Business and Industrial Development Authority, Revenue (Civic Center Project) (Insured; AMBAC) 9/1/10 4,250,000 a Georgia 7/1/10 5,000,000 a Illinois4.3% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 9/1/29 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 12/1/25 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 3/1/10 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8/1/12 Illinois Educational Facilities Authority, Revenue (Northwestern University) 12/1/38 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 6/15/23 Kansas1.4% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6/1/38 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kansas (continued) Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,022,980 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,016,230 Kentucky2.3% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,855,190 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,555,420 Louisiana1.0% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 1,340,000 1,368,127 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 5,000,000 3,803,700 Maryland.9% Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) 5.25 7/1/38 5,000,000 4,882,100 Massachusetts2.9% Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 9,657,058 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts- American Hingham Project) 6.95 12/1/35 2,450,000 2,426,211 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 3,000,000 a 3,166,440 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan5.8% Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5/1/28 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 10/15/18 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 10/15/19 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6/1/12 a Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6/1/22 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 11/1/15 Minnesota1.6% Chaska, Electric Revenue 10/1/10 a Minnesota Housing Finance Agency, SFMR 1/1/17 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/30 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/35 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,570,000 1,606,864 Missouri2.2% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 1,904,469 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthonys Medical Center) 6.13 12/1/10 4,000,000 a 4,333,080 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,161,500 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 95,000 95,819 New Jersey3.7% New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/10 6,000,000 a 6,227,700 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 6.00 1/1/11 6,995,000 7,409,034 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,135,000 a 5,928,563 New Mexico1.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.38 4/1/22 1,430,000 1,189,388 Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 4,924,900 New York6.9% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 9,690,000 d,e 9,689,709 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Long Island Power Authority, Electric System General Revenue 5/1/33 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/11 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6/15/10 3,085,000 a New York State Dormitory Authority, Revenue (New York University) (Insured; MBIA, Inc.) 7/1/17 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 7/1/24 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5/15/13 North Carolina3.4% North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/13 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 1/1/26 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 8/15/20 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 1,996,109 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 6,600,000 6,241,422 Ohio4.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 11,000,000 7,581,750 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,000,000 2,799,090 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 7,124,390 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 c 5,272,764 Oklahoma2.1% McGee Creek Authority, Water Revenue (Insured; MBIA, Inc.) 6.00 1/1/13 6,880,000 7,182,926 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,002,400 Oregon.7% Portland, Sewer System Revenue (Insured; FGIC) 5.75 8/1/10 3,500,000 a 3,705,065 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania3.1% Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 4/20/36 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6/1/31 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; FSA) 7/15/28 South Carolina1.1% South Carolina Public Service Authority, Revenue Obligations 1/1/38 Tennessee2.1% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7/1/31 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 9/1/28 Texas6.9% Alliance Airport Authority Inc., Special Facilities Revenue (American Airlines, Inc. Project) 12/1/29 Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue 1/1/11 5,000,000 a Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 Brazos River Authority, PCR (TXU Energy Company LLC Project) 3/1/41 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 4/1/19 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 4.95 5/15/33 2,600,000 1,843,140 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; FSA) 5.50 11/1/21 3,000,000 2,685,270 North Texas Tollway Authority, First Tier System Revenue 5.75 1/1/40 11,850,000 10,467,816 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 4,651,762 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,224,655 Washington2.3% Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; MBIA, Inc.) 7.13 7/1/16 10,425,000 12,300,458 West Virginia1.0% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 3,500,000 2,551,955 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) 6.00 9/1/10 2,440,000 a 2,619,486 Wisconsin4.2% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 4,140,000 3,944,095 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 13,350,000 13,278,577 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 5,500,000 4,890,105 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related1.9% Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/13 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/15 Total Long-Term Municipal Investments (cost $557,513,806) Short-Term Municipal Investment1.4% Colorado; Denver City and County, Airport System Revenue, Refunding (Insured; MBIA, Inc. and Liquidity Facility; Bank One) (cost $7,170,000) 11/7/08 7,170,000 f Total Investments (cost $564,683,806) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2008, these securities amounted to $18,404,094 or 3.5% of net assets. e Collateral for floating rate borrowings. f Variable rate demand noterate shown is the interest rate in effect at October 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 20 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA AA Aa AA A A A BBB Baa BBB BB Ba BB B B B CCC Caa CCC .5 F1 MIG1/P1 SP1/A1 Not Rated g Not Rated g Not Rated g  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 564,683,806 525,660,422 Receivable for investment securities sold 12,571,901 Interest receivable 10,084,837 Receivable for shares of Beneficial Interest subscribed 71,144 Prepaid expenses and other assets 299,377 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 426,117 Cash overdraft due to Custodian 6,256,530 Payable for investment securities purchased 5,865,220 Payable for floating rate notes issuedNote 4 4,845,000 Payable for shares of Beneficial Interest redeemed 531,050 Interest and expense payable related to floating rate notes issuedNote 4 30,152 Accrued expenses 91,776 Net Assets ($) Composition of Net Assets ($): Paid-in capital 627,964,447 Accumulated undistributed investment incomenet 17,269 Accumulated net realized gain (loss) on investments (58,316,496) Accumulated net unrealized appreciation (depreciation) on investments (39,023,384) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 268,163,755 6,431,389 12,321,035 243,725,657 Shares Outstanding 23,636,802 566,561 1,084,392 21,482,758 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Six Months Ended October 31, 2008 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Interest and expense related to floating rate notes issuedNote 4 Distribution feesNote 3(b) Professional fees Registration fees Custodian feesNote 3(c) Prospectus and shareholders reports Trustees fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments Net realized gain (loss) on financial futures Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Operations ($): Investment incomenet 13,763,790 26,322,223 Net realized gain (loss) on investments (7,850,860) (5,030,933) Net unrealized appreciation (depreciation) on investments (49,904,872) (19,790,039) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (6,893,980) (12,205,656) Class B Shares (161,683) (389,945) Class C Shares (251,082) (422,610) Class Z Shares (6,439,776) (13,297,453) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 10,741,679 19,713,056 Class B Shares 680,078 1,335,172 Class C Shares 2,107,926 2,494,973 Class Z Shares 4,101,766 8,075,856 Net assets received in connection with reorganizationNote 1  75,827,457 Dividends reinvested: Class A Shares 4,519,894 7,960,418 Class B Shares 100,053 230,569 Class C Shares 154,564 254,674 Class Z Shares 4,584,056 9,202,687 Cost of shares redeemed: Class A Shares (18,927,085) (40,609,156) Class B Shares (3,366,738) (6,958,891) Class C Shares (1,235,564) (2,739,225) Class Z Shares (22,547,648) (27,260,622) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 607,467,318 584,754,763 End of Period Undistributed investment incomenet 17,269  The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Capital Share Transactions: Class A a Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class Z Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2008, 142,297 Class B shares representing $1,765,438 were automatically converted to 142,393 Class A shares and during the period ended April 30, 2008, 280,628 Class B shares representing $3,590,148 were automatically converted to 280,789 Class A shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2008 Year Ended April 30, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.56 13.10 12.91 13.12 12.81 13.04 Investment Operations: Investment incomenet a .29 .57 .57 .59 .59 .60 Net realized and unrealized gain (loss) on investments (1.21) (.54) .18 (.21) .31 (.24) Total from Investment Operations (.92) .03 .75 .38 .90 .36 Distributions: Dividends from investment incomenet (.29) (.57) (.56) (.59) (.59) (.59) Net asset value, end of period 11.35 12.56 13.10 12.91 13.12 12.81 Total Return (%) b (7.47) c .28 5.94 2.93 7.18 2.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 d 1.17 1.16 1.09 1.03 1.00 Ratio of net expenses to average net assets 1.03 d 1.17 e 1.16 e 1.09 e 1.02 1.00 Ratio of net investment income to average net assets 4.67 d 4.49 4.33 4.51 4.54 4.57 Portfolio Turnover Rate 31.27 c 77.20 68.06 48.31 48.30 91.43 Net Assets, end of period ($ x 1,000) 268,164 300,982 256,047 258,504 279,612 293,083 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2008 Year Ended April 30, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e e e e Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01% See notes to financial statements. 28 Six Months Ended October 31, 2008 Year Ended April 30, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.58 13.12 12.93 13.14 12.83 13.06 Investment Operations: Investment incomenet a .24 .47 .47 .49 .49 .50 Net realized and unrealized gain (loss) on investments (1.22) (.53) .19 (.21) .32 (.23) Total from Investment Operations (.98) (.06) .66 .28 .81 .27 Distributions: Dividends from investment incomenet (.24) (.48) (.47) (.49) (.50) (.50) Net asset value, end of period 11.36 12.58 13.12 12.93 13.14 12.83 Total Return (%) b (7.88) c (.46) 5.16 2.18 6.40 2.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.78 d 1.91 1.89 1.82 1.76 1.73 Ratio of net expenses to average net assets 1.78 d,e 1.91 e 1.89 e 1.82 e 1.76 e 1.73 Ratio of net investment income to average net assets 3.93 d 3.74 3.58 3.78 3.81 3.84 Portfolio Turnover Rate 31.27 c 77.20 68.06 48.31 48.30 91.43 Net Assets, end of period ($ x 1,000) 12,321 12,586 10,274 9,121 9,158 11,261 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2008 Year Ended April 30, Class Z Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d d Ratio of net expenses to average net assets d,e e e e d Ratio of net investment income to average net assets d d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a From October 14, 2004 (commencement of initial offering) to April 30, 2005. b Based on average shares outstanding at each month end. c Not Annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS ( U n a u d i t e d ) NOTE 1Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of cap-ital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Municipal Bond Fund to Dreyfus Municipal Bond Opportunity Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. As of the close of business on November 27, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Premier State Municipal Bond Fund, Florida Series (Florida Series) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B and Class C shares of the Florida Series received Class A, Class B and Class C shares of the fund, respectively, in each case in an equal amount to the aggregate net asset value of their investment in the Florida Series at the time of the exchange. The net asset value of the funds shares on the close of business on November 27, 2007, after the reorganization, was $12.75 for Class A, $12.76 for Class B and $12.77 for Class C, and a total of 5,433,955 Class A shares, 294,375 Class B shares The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and 216,723 Class C shares, representing net assets of $75,827,457 (including $1,541,384 net unrealized appreciation on investments) were issued to the Florida Series shareholders in the exchange.The exchange was a tax-free event to the Florida Series shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of General Municipal Bond Fund, Inc. as a result of the reorganization of such fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 32 (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 0 Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
